Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Data Sheet

	The information data sheets filed 09/01/20 and 10/19/20 have been fully considered. 

Status of claims

Claims 1-75 are initially present in the claim set of 06/12/20. 

Species Election

A species election was sent out 04/01/22. Remarks have been submitted in response on 05/25/22. In response to the species election applicants have elected:
The amino benzazepine structure of BzL-77 on page 108 as shown below 

    PNG
    media_image1.png
    130
    234
    media_image1.png
    Greyscale

The antibody trastuzumab (HERCEPTIN®)
The PEG linker structure as shown below 

    PNG
    media_image2.png
    240
    286
    media_image2.png
    Greyscale

The election of these species was made without traverse. The species election read on claims 1, 4-5, 17, 21-22, 25-27, 56-58, 60, 62-66.   Claims 2-3, 6-16, 19-20, 24, 28-29, 31-39, 41, 43-47, 49-50, 52-53, 59, 61, 63-64, and 68-75 are withdrawn from consideration. Claims 1, 4-5, 17-18, 21-23, 25-27, 30, 40, 42, 48, 51, 54-58, 60, 62, and 65-67 are pending examination. 
	It is noted that claim 63 is withdrawn over the teachings of Al-Mahmood et al. Metastatic and triple negative breast cancer: challenges and treatment options. Drug Delivery and Translational Research (2018) 8:1483–1507. Al-Mahmood teaches that triple negative breast cancer (TNBC) is characterized by the low expression of progesterone receptor (PR), estrogen receptor (ER), and human epidermal growth factor receptor 2 (HER2). (See Al-Mahmood abstract). Al-Mahmood teaches that treatments used for metastatic breast cancer that target these receptors are not effective for TNBC which therefore requires special treatment approaches. (See Al-Mahmood). Thus, from the prior art it would be assumed that the species of “Trastuzumab” will not be effective on this claimed species of cancer and that this species reads on other non-elected antibodies such as those in claim 2 or claim 6. 
	Claim 64 is withdrawn over the teachings of Majewska and Biernat. Merkel Cell Carcinoma Pathological and Molecular Aspects of Diagnosis and Clinical features. POL J PATHOL 2010; 3: 117–123. Majewska teaches that expression of growth factor receptors in Merkel cell carcinoma varies and that EGFR and HER2 were not demonstrated. (See pg 119 2nd parag. under “Regulatory pathways in Merkel cell carcinoma”). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 17-18, 21-23, 25-27, 30, 40, 42, 48, 51, 54-58, 60, 62, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over WO201696778A1 herein referred to as WO’778 and WO2018170179 herein referred to as WO’179 as evidenced by https://www.atcc.org/products/htb-30 visited 07/18/22 herein referred to ATCC.
WO’778 teaches novel benzazepine sulfonamide compounds as well as their use as TLR agonist which may be useful for the treatment and prevention of cancer, autoimmune diseases, inflammation, sepsis, allergies, asthma, graft rejection, graft-versus-host disease, immunodeficiencies, and infectious disease. (See WO’778 “Field of invention”). WO’778 teaches a more specific structure than that of the instant application as shown below with the addition of the phenyl group. 

    PNG
    media_image3.png
    353
    532
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    125
    228
    media_image4.png
    Greyscale


Table 1 Base formula of WO'778 (left) vs. that of the instant application (right)
 In one embodiment WO’778 teaches the following structure in Example 9. 

    PNG
    media_image5.png
    438
    1167
    media_image5.png
    Greyscale

	A comparison can be made between the following structure and the first species election as discussed above. 

    PNG
    media_image6.png
    267
    720
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    202
    366
    media_image7.png
    Greyscale


Table 2 Comparison between Example 9 of WO'778(left) and the instant app species election (right). The boxes indicate the notable differences. 
While the structures are noticeably similar they are not the same, boxes have been added to show the notable differences. In a more specific embodiment the same structure can be achieved from the Markush group of WO’778.


    PNG
    media_image8.png
    360
    491
    media_image8.png
    Greyscale

R1 can be hydroxy-C2 alkyl

R2 can be C1-7-Alkyl

R3 can be a hydrogen

R4 can be a hydrogen

R6 can be a hydrogen

R5 can be                
    PNG
    media_image9.png
    167
    196
    media_image9.png
    Greyscale

R7 and R8 are together with the nitro atom they are attached form a 4-membered heterocycle which is substituted with a C1 alkyl amino
Y is CR9 where R9 is a hydrogen

These possible substitutions can be found on pgs. 3 and 4 of WO’778.
WO’778 teaches that their invention is directed to benzazepines with improved cellular potency over known TLR8 agonist of this type for use in the treatment of cancer…and for use as adjuvants in vaccines formulated for use in cancer therapy. (See WO’778 pg 2 lines 30-35). WO’776 teaches that the compounds of the invention are highly specific towards TLR8 and possess only low or even no activity towards TLR7 and have more advantageous properties compared to combined TLR7/8 agonist due to the more restricted expression pattern of TLR8 resulting in less severe side effects when administered systemically. (See WO’778 pg3 lines 1-6). WO’778 does not teach wherein this compound can be conjugated to trastuzumab via a linker. 
WO’179 teaches a similar scope as that of the instant claim by disclosing benzazepine compounds that have similar structure and can act as TLR8 agonist. (See [0071] and Formulas IA, IB, IIA, IIIA, IIIB). WO’179 teaches that in some embodiments of their invention can be antibody construct and can comprise a HER2 antigen binding domain. (See [0057]). In further examples the antibody construct of WO’179 can be trastuzumab. WO’179 provides several enzymatically cleavable linkers in structural formula IIIa, IIIb, IIIc, or IIId. Within these embodiments one or more ethylene glycol units can be used as the variable “T”, the variable Rz can contain PEG 4-32, and the variable G2 can containing a PEG 4-32 moiety. WO’179 also teaches that the linker-payload can be synthesized in various methods including that of Scheme 5-1. 

    PNG
    media_image10.png
    216
    755
    media_image10.png
    Greyscale

Within this embodiment a PEG 10 linker moiety as described in the species election is present. 
	Given the prior art, it would be obvious for a person having ordinary skill in the art before the filing date to craft an immunoconjugate with a Trastuzumab antibody, a PEG10 linker, and the compound of WO’778. One would be motivated to do so as:
WO’179 teaches similar compounds can be used to specifically target cancer and activate an immune response. (See WO’179 [0366]). 
WO’778 teaches that these compounds are highly specific towards TLR8 and possess only low or even no activity towards TLR7 and have more advantageous properties compared to combined TLR7/8 agonist due to the more restricted expression pattern of TLR8 resulting in less severe side effects when administered systemically. (See WO’778 pg3 lines 1-6).
In the case of the PEG 10 linker, it would be obvious for one having ordinary skill to use PEG as a linker. It has been shown in WO’179 that PEG linkers are degradable and provides methods of using PEG as a linker. 
	Regarding claims 4-5, WO’778 specifically teaches that trastuzumab can be used as an antigen binding domain that binds HER2. 
Regarding claim 17, as discussed, the work of WO’778 and WO’179 read on claimed formula I. In formula Ig (shown below) the claimed TLR8 agonist can be linked together to an antibody (trastuzumab). 

    PNG
    media_image11.png
    115
    328
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    182
    724
    media_image12.png
    Greyscale

The WO’179 reads on the claimed linker in scheme 5-1 which teaches that an immunostimulatory molecule can be added to the PEG. In combination with WO’778, it would be obvious to have the benzazepine molecule of WO’779 as discussed above. 
Regarding claim 18, WO’179 teaches a linker in Scheme 5-1 that is readable on the claimed structure of -C(=O)-(PEG)-C(=O)-

    PNG
    media_image13.png
    232
    797
    media_image13.png
    Greyscale

Regarding claims 21 and 22, WO’778 teaches the structure described in the claim. In the embodiment that X2 and X3 are bonds, a similar structure found in the base structure of formulas Ig or Ih would be present. 

    PNG
    media_image14.png
    96
    126
    media_image14.png
    Greyscale

The following below is a part of the base formula from WO’778. 

    PNG
    media_image15.png
    274
    283
    media_image15.png
    Greyscale

WO’778 teaches that R1 and R2 can be the same or different and that they are selected from the group consisting a C1-7-alkyl, a hydroxy-C2-7-alkyl, an amino-C2-7-alkyl, a C2-7-alkenyl and C3-7 alkynyl. There is overlap between the claim limitations and that found in WO’778. If a hydroxy-C2-7-alkyl is chosen for R1 or R2 from the embodiment of WO’778 this would overlap with instant claim limitation of -O-(C1-C12 alkyl) for R2 or R3. In the more specific embodiment of claim 22, it is acknowledged that this further limitation can be found as hydroxy-C2-alkyl is chosen for R1 or R2 from the embodiment of WO’778. 
	Regarding claim 23, WO’778 teaches that the compound can have the following group: 

    PNG
    media_image16.png
    26
    441
    media_image16.png
    Greyscale
as the R1 group of the instant application. R4 in this species is a hydrogen. The closest example of this within WO’778 is the structure found in example 9. 

    PNG
    media_image17.png
    300
    771
    media_image17.png
    Greyscale

As mentioned before the structure is not limited to this embodiment and can have different modifications for R5 of WO’778 as shown below: 

    PNG
    media_image18.png
    197
    259
    media_image18.png
    Greyscale

R7 and R8 can be together with a nitrogen atom to form a 4-member heterocycle which can be substituted with a C1-7 alkyl-amino. As discussed above it would be obvious to use this alkyl-amino to be the site of the linker as it has been shown in scheme 5-1. 
    PNG
    media_image13.png
    232
    797
    media_image13.png
    Greyscale

In the case of ISC, it would be acknowledged by one having ordinary skill that the benzazepine moiety would be immune-stimulatory as taught by WO’778 and WO’179. 
	Regarding claims 25-27, WO’778 teaches an embodiment of this claim. In the case where X4 and X1 are bonds and R4 is a hydrogen the following structure is left. 

    PNG
    media_image19.png
    230
    367
    media_image19.png
    Greyscale

The embodiment of the claim that reads where R1 is – (C6-C20 aryldiyl)-S(=O)2-(C2-C20 heterocyclyldiyl) -(C1-C12 alkyldiyl)-N(R5)2 can read on the WO’778. The following is the formula of WO’778. 

    PNG
    media_image20.png
    346
    554
    media_image20.png
    Greyscale

It is noted that the structure is similar to that of the instant claimed structure. The notable difference is the removal of the X groups (which can be only bonds in the instant claims) and the addition of the C6 aryldiyl group attached where the claimed structure would have R1. It is not specified where the -SO2 group binds so it is assumed to be flexible. WO’778 teaches that either R4 or R5 is

    PNG
    media_image21.png
    164
    221
    media_image21.png
    Greyscale

R7 and R8 can in combination with the N form a 4- to 6- member that can be substituted with a group that is a C1-7 alkyl-amino. The R7 and R8 groups of WO’778 can form a 4-membered heterocyclic attachment this would read on the azetidiniyl group and the phenyldiyl arylidyl group of Claim 26. The heterocyclic group of WO’778 can be substituted with a C1-7 alkyl amino, or a hydroxy-C1-7alkyl which reads on claim 27. 
	Regarding claim 30, the claimed structure is similar to that elected species of claim 1 with more variables being permitted as variable “Z” and the linker has the “Q” variable containing a leaving group (ex. halogen) instead of the antibody. The claim still reads on the species election in the case where Z is = N(X2R2) (X3R3), the X groups X1, X4, and X3 are bonds, R4 is a hydrogen, R1 is an C6 arydyl with a substitution of 
    PNG
    media_image22.png
    22
    317
    media_image22.png
    Greyscale
 , X2 is an O, R2 is an C2 alkyl and R3 is a C3 alkyl. 

    PNG
    media_image23.png
    106
    159
    media_image23.png
    Greyscale

The “*” attached to the R1 group is an attachment point for the Linker, L, which can be 
    PNG
    media_image24.png
    25
    151
    media_image24.png
    Greyscale
 with Q as N-hydroxy succinimide or pentafluoro phenol. 
The differences of Formula II (Claim 30) from that of Formula I (Claim 1). Have been found in the prior art. The “Q” variable is discussed in Scheme 5-1 of WO’179 as “R” which can be NHS or pentafluoro phenyl. Example 9 of WO’778 teaches that the EtO group found as R2 in formula II of the claim can be an Et which reads on an alkyl with the X2 group as a bond. It would be obvious to use a benzazepine compound without an antibody as it has been shown in the work of WO’778 and WO’179 to be effective without conjugation to an antibody. (See WO’778 “abstract” and WO’179 “abstract”) It is noted that WO’778 does not teach conjugation to an antibody and WO’179 suggest the compounds are still useful without conjugation. 
Regarding claim 40, the rejection of claim 17 reads on claim 40 as the changes of discussed in Formula II (claim 30) have been discussed in WO’778 and WO’179. 
Regarding claims 42, as discussed above WO’778 teaches that its invention can contain these specific embodiments. (See pg 3 “Summary of the Invention”). Instant application R2 and R3 is taught by WO’778 to be a C1-6 alkyl in the similar R groups of R1 and R2 of WO’778. (See pg. 3 Formula I “R1 and R2”). As discussed above in the rejection of claim 30 these groups can be X2 is an O, R2 is an C2 alkyl and R3 is a C3 alkyl which is found in the prior art as in WO’778 in the rejection of claim 1 where comparable R groups of WO’778 R1 can be hydroxy-C2 alkyl and R2 can be C1-7-alkyl.
Regarding claim 48, example 9 of WO’778 teaches a similar embodiment to that of the instant claim. 

    PNG
    media_image25.png
    232
    688
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    113
    202
    media_image26.png
    Greyscale


As discussed above the 4-member heterocyclic group can have further variation according to formula I of WO’778. As discussed above the four membered ring can be substituted with a C1-7 alkyl amino or a C1-7 hydroxy alkyl. Both of these embodiments can be found as species of the claim. 
Regarding claims 51, WO’179 teaches in Scheme 5-1 that the PEG moiety has an R-group that can be NHS or pentafluoro phenyl. 

    PNG
    media_image27.png
    239
    752
    media_image27.png
    Greyscale

WO’179 teaches in [0376] that formation of an activated ester (ii), from the above scheme, can be achieved by reaction of the intermediate amid-containing carboxylic using a reagent such as N-hydroxysuccinmide (NHS) or pentafluoro phenol in the presence of a coupling agent. The following claimed species have overlap: 

    PNG
    media_image28.png
    73
    88
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    86
    113
    media_image29.png
    Greyscale

	Regarding claim 54, the species election with the linker and TLR8 drug moiety read on an embodiment provide in table 2c as BzL-77. 

    PNG
    media_image30.png
    286
    629
    media_image30.png
    Greyscale

As discussed above the species election has been found obvious. 
	Regarding claim 55, as discussed above the creation of an immunoconjugate is obvious over WO’778 and WO’179.
	Regarding claim 56, WO’778 teaches that their invention can have a pharmaceutically acceptable carrier and/or adjuvant. (See WO’778 “Summary of the invention”). WO’179 teaches pharmaceutical formulations that can be prepared with a pharmaceutically acceptable carrier, excipient, and/or stabilizer. (See WO’179 [0354]). 
	Regarding claim 57, the claim is to a method for treating cancer comprising administering a pharmaceutical composition containing the claimed invention. It would be obvious to use the combinations of WO’778 and WO’179 to arrive at the instant invention for the same reason. WO’778 teaches that their invention is useful for a variety of different diseases. (See WO’778 abstract). WO’179 teaches that the compounds of their invention can be useful for therapeutic applications. (See WO’179 “Therapeutic Applications”). 
	Regarding claim 58, 60, and 62, both WO’179 and WO’778 teach that TLR agonist may be useful as an anti-cancer treatment. (See WO’179 abstract and WO’778 abstract). WO’179 teaches that HER2-TLR8 agonist conjugates and HER2-CD40 TLR8 agonist conjugates were active in the presence of PBMCs (peripheral blood mononuclear cells [0445]) and SKBR3 (tumor cells that express HER2 [0449]). (See FIG 1 of WO’179). WO’179 teaches that activation of TLR8 results in the production of various pro-inflammatory cytokines such as IL-6, IL-12, and TNF-α. (See WO’179 [0090]). WO’179 teaches that in the presence of the TROP2 antigen on tumor cells in mice models, TROP2-TLR8 benzazepine agonist conjugates caused human monocyte activation but in the absence of TROP2 antigen the TROP2-TLR8 benzazepine conjugate did not cause human monocyte activation. (See example 16 of WO’179). WO’179 teaches that the TLR8-benzaine compounds can be effective at treating cancers including breast cancer and Merkel cell cancer. (See WO’179 [0368]). While WO’179 does not teach that SKBR3 cells relate to a specific cancer, ATCC classifies these cells to be breast cancer adenocarcinoma. 
	Regarding claim 67, it is noted that the only difference between formula II and formula I is the antibody is not required in formula II. The above rejection of claim 1 reads on this claim as all the limitations of claim 1 are present. As it has been discussed this composition is made obvious by WO’778 and WO’179. WO’179 teaches the same antibody and linker can be attached to a TLR 8 agonist. WO’778 teaches the same TLR 8 agonist. WO’778 discusses methods of producing this TLR agonist. WO’179 teaches methods of combining the linker moiety and antibody moiety. 
	Claims 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over WO’779 and WO’179 as applied to claim 62 above, and further in view of Bang. Advances in the Management of HER2-positive Advanced Gastric and Gastroesophageal Junction Cancer. Clin Gastroenterol 46(2012)8: 637-648 herein referred to as Bang. 
WO’779 and WO’179 in combination teach the base claim of 62 as described above. WO’779 and WO’179 do not teach a method of treating the particular species of HER2 overexpressing gastric cancer and gastroesophageal junction adenocarcinoma. 
Bang teaches that gastric cancers and gastroesophageal junction cancer have few treatment options and generally poor survival rates. (Bang abstract). Bang teaches that human epidermal growth factor receptor 2 (HER2) has been identified as a potential therapeutic target because of its overexpression or gene amplification in 6%-35% of gastric or gastroesophageal junction cancers. (Bang abstract). Bang teaches that Trastuzumab for Gastric Cancer (ToGA) showed that adding the HER2-targeted humanized monoclonal antibody trastuzumab to chemotherapy significantly improves survival without negatively impacting quality of life in patients with advanced gastric or esophageal junction cancer. (Bang abstract). Bang teaches that the ToGA trial also demonstrated that patients who expressed higher levels of HER2 received the greatest benefit from trastuzumab therapy. (See Bang abstract). Bang teaches that other therapies are being researched using HER2 as a target for treatment such as Trastuzumab Emtansine. (See pg 645 “Trastuzumab Emtansine” section). Trastuzumab Ematansine (T-DM1) is an antibody drug conjugate of trastuzumab linked to the anti-microtubule agent emtansine. Bang teaches that in the TDM4450g trial, T-DM1 significantly improved median progression-free survival compared with trastuzumab plus docetaxel in patients with HER-2 positive metastatic breast cancer. (See pg 645 “Trastuzumab Emtansine”). Bang teaches that T-DM1 was not associated with an increased risk of cardiotoxicity compared with trastuzumab plus docetaxel and overall had a lessening of adverse events. 
Given the prior art it would be obvious to treat gastric cancers and gastroesophageal junction adenocarcinoma using a trastuzumab benzodiazepine TLR8 agonist immunoconjugate. One would be motivated to do so because it has been shown by Bang that gastric cancers and gastroesophageal junction cancers overexpress HER2 and HER2 targeted therapies using other antibody drug conjugates have shown improved results over chemotherapy in combination with Trastuzumab with less severe incidence of adverse events. Even though the antibody drug conjugates between Bang (T-DM1) and the instant application are different, it would be “obvious to try” as Bang teaches that Trastuzumab is the sole HER2 targeting approved by several countries (abstract) and Bang teaches that T-DM1 did not have an increase in toxicity compared to that of chemotherapy and T-DM1 significantly improved median progression-free survival. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17/618729

Claims 1, 17-18, 21-23, 25, 30, 40, 42, 48, and 54-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 20-21, 24, and 27 of copending Application No. 17/618729 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The copending claims and instant claims share the same base formula as shown below. 

    PNG
    media_image31.png
    152
    305
    media_image31.png
    Greyscale

The main difference between these formulas come from the specifics of Formula 1. 
Copending Claims
Instant Claims

    PNG
    media_image32.png
    44
    144
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    31
    123
    media_image33.png
    Greyscale


Ms in the copending claims is direct to a macromolecule-support and Ab in the instant claims is directed to an antibody. Similar to the instant claimed species election X1, X2, and X4 can be bonds. R1 can be a C6 aryl substituted with
 
    PNG
    media_image34.png
    41
    402
    media_image34.png
    Greyscale

R4 can be a hydrogen, R3 can be a C2 alkyl, X3 can be an oxygen, and R2 can be a C3 alkyl. R5 can be a hydrogen. While the structures are not necessarily the same, they share embodiments. Copending claim 4 further denotes that the macromolecule support can be an antibody construct which can be an antibody. (See copending spec [0014]). 
It would be obvious for one having skill in the art to take the copending invention to arrive at the instant claimed invention. The claim embodiments shown in the copending claims share the same benzazepine moiety and have the same linker moiety. While the copending claims are broader in scope than that of the instant application, further limitations show that there is overlapping subject matter. 
Regarding instant claim 17, copending claim 20 shares the same embodiments. 


    PNG
    media_image35.png
    352
    458
    media_image35.png
    Greyscale

Regarding instant claim 18, copending claim 21 teaches that the linker can be -C(=O)-(PEG)-C(=O)- or C(=O)-(PEG)-. 
Regarding instant claims 21-22, copending claim 24 teaches that X2 and X3 can be bonds and R2 or R3 is -O-(C2 alkyl). 
Regarding instant claim 23, copending claim 27 teaches that R1 or R4 can be 

    PNG
    media_image36.png
    29
    524
    media_image36.png
    Greyscale
. 
Regarding instant claims 30, the amino benzazepine moiety and linker moiety have been found in copending claim 1. 
Regarding instant claim 40, the amino benzazepine-linker compound is shared by macromolecule-supported compound of copending claim 20.
Regarding instant claim 42, the amino benzazepine-linker compound is shared by macromolecule-supported compound of copending claim 22. 
Regarding claim instant 48, copending claim 1 describes that R1 or R4 can be a C6 aryl substituted with:

    PNG
    media_image37.png
    28
    403
    media_image37.png
    Greyscale

While the copending claims do not have to have the specific claimed structures, it would be “obvious to try” to arrive at such compounds from the copending claimed options provided.  
Regarding instant claim 54, both benzazepine linker conjugates of the copending claims and the instant claims can be a compound from table 2c of the instant specification (see also copending specification table 2c): 

    PNG
    media_image38.png
    284
    600
    media_image38.png
    Greyscale

Regarding claim instant 55, as discussed above the amino benzazepine linker compound can be bound to a macromolecule support molecule that can be an antibody. (See copending claim 4). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647